        Case 2:18-cr-00257-JCM-GWF Document 30 Filed 02/15/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     RAQUEL LAZO
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Raquel_Lazo@fd.org
 6
 7   Attorney for Christopher Balodimas

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                                Case No. 2:18-cr-257-JCM-GWF

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               SENTENCING HEARING
13          v.
                                                                   (Second Request)
14   CHRISTOPHER BALODIMAS,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Linda Mott, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and Raquel
20   Lazo, Assistant Federal Public Defender, counsel for Christopher Balodimas, that the
21   Sentencing Hearing currently scheduled on March 21, 2019 at 10:00 a.m., be vacated and
22   continued to a date and time convenient to the Court, but no earlier than twenty-one (21) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Mr. Balodimas’ presentence investigation report (PSR) was disclosed to the
25   parties on February 14, 2019. Informal objections are due to probation on February 28,
26   2019. Defense counsel needs time to review the PSR with Mr. Balodimas. She will not be able
        Case 2:18-cr-00257-JCM-GWF Document 30 Filed 02/15/19 Page 2 of 3




 1   to go to the jail in order to do so until February 26, 2019. Defense counsel is also trying to
 2   coordinate a phone interview between probation and Mr. Balodimas’ mother in order for her to
 3   verify the information provided in the PSR.
 4          2.      Defense counsel also anticipates that she may need to file formal objections. If
 5   so, additional time will be needed to conduct legal research and draft the objections.
 6          3.      The defendant is in custody and does not oppose a continuance.
 7          4.      The parties agree to the continuance.
 8          This is the second request for a continuance of the sentencing hearing.
 9          DATED this 15th day of February, 2019.
10
11    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
12
13        /s/ Raquel Lazo                                 /s/ Linda Mott
      By_____________________________                 By_____________________________
14    RAQUEL LAZO                                     LINDA MOTT
      Assistant Federal Public Defender               Assistant United States Attorney
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:18-cr-00257-JCM-GWF Document 30 Filed 02/15/19 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:18-cr-257-JCM-GWF
 4
                    Plaintiff,                                            ORDER
 5
            v.
 6
     CHRISTOPHER BALODIMAS,
 7
                    Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for
                                                                          April 16, 2019
11   Thursday, March 21, 2019 at 10:00 a.m., be vacated and continued to _____________________

12                  10:00 a.m.
     at the hour of _______ ___.m.; or to a time and date convenient to the court.

13          DATED February  20,day
                  this _______  2019.
                                   of February, 2019.

14
15
                                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                     3
